BROADDUS, J. —
concurring on rehearing: An opinion was delivered in this case on the second of February, 1903. A motion for rehearing was sustained and the cause was resubmitted at the October term of the same year. After reconsideration we are of the opinion that the first holding was right. The rule in Heman v. Gilliam, 171 Mo. 258; s. c., 71 S. W. Rep. 163, afterwards followed in Sparks v. Villa Rosa Land Co., 99 Mo. App. 48; s. c., 74 S. W. Rep., which plaintiff insists governs in this case, we do not believe has any application whatever. In each one of those cases the *304controversy was between the contractor and the landowner and no.reference was made to the statute of limitations. The former opinion in this case is therefore adopted and the cause reversed.
All concur.